DETAILED ACTION
This office action is in response to amendment filed on 11/7/2022.
Claims 1, 5, 7, 8 – 15, 19 and 21 are amended.
Claims 1 – 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5 – 9, 12 – 16 and 19 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekanayake et al, “MapReduce for Data Intensive Scientific Analysis”, Fourth IEEE International Conference on eScience, 2008, IEEE, pages 277 – 284 (hereinafter Ekanayake), in view of Cole et al (US 20150106325, hereinafter Cole), and further in view of Condie et al, “Online Aggregation and Continuous Query support in MapReduce”, SIGMOD’10, June 6–11, 2010, Indianapolis, Indiana, USA, ACM, pages 1115 – 1118 (hereinafter Condie).

As per claim 1, Ekanayake discloses: A method comprising: 
assigning a node associated with a second server system to handle a task indicated by the job record; operating, at the second server system, a first action block in the node to produce a plurality of output results in response to executing the task and to forward the plurality of output results batch blocks; operating, at the second server system, the batch blocks in the node to respectively accumulate batch groups of the output results, the batch group being different from each other; operating, at the second server system, the batch blocks in the node to forward, to second action blocks, the batch groups of the output results to a respective second action blocks; and operating, at the second server system, the second action blocks in the node to respectively process the different batch groups of the output results. (Ekanayake page 278, right column – page 279, right page, second paragraph, section III. CGL-MapReduce: “CGL MapReduce runtime comprises a set of workers, which perform map and reduce tasks and a content dissemination network that handles all the underlying communications… Initialization Stage – The first step in using CGL-MapReduce is to start the MapReduce workers and configure both the map and reduce tasks… Map Stage – After the workers are initialized, the user program instructs the MRDriver to start the map computations by passing the variable data ( pairs) to the map tasks… Reduce Stage – Reduce workers are initialized in the same manner as the map workers. Once initialized, the reduce workers wait for the map outputs. MRDriver instructs the reduce workers to start executing the reduce tasks once all the map tasks are completed. Output of the reduce computations are also sent directly to the user program… Combine Stage – Once the user program receives all the outputs of the reduce computations; it may perform a combine operation specified by the user. For a typical single pass MapReduce computation this step can be used to combine the results of the reduce tasks to produce the final results. In the case of iterative MapReduce computations, this step can be used to compute the deciding value to continue the iterations”; page 278, right column, second paragraph: “Hadoop stores the intermediate results of the computations in local disks, where the computation tasks are executed, and then informs the appropriate workers to retrieve (pull) them for further processing”. Examiner notes that the CGL-MapReduce framework is mapped to the claimed second server system, the map task in the worker node is mapped to the claimed first action block, and the reduce task in a worker node is mapped to the claimed second action block, the local disk storing the intermediate data is mapped to the claimed batch blocks.)

Ekanayake did not explicitly disclose:
obtaining, from a job queue from a first server system, a job record from a job queue; 
wherein the batch groups are forwarded are the batch groups of the output results meeting a predetermined data amount threshold, each of the batch blocks transmitting the output results to a respective second action blocks

However, Cole teaches:
obtaining, from a job queue from a first server system, a job record from a job queue; (Cole figure 1 and [0018] – [0019]: client computer system 140 making request for data aggregation service.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Cole into that of Ekanayake in order to obtain a job record from a job queue from a first server system. Ekanayake teaches a map reduce environment, it would have been obvious for one of ordinary skill in the art to see that a client may request the services of the map reduce environment, such as shown in Cole. Thus, applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 UCS 103.

Condie teaches:
wherein the batch groups are forwarded are the batch groups of the output results meeting a predetermined data amount threshold, each of the batch blocks transmitting the output results to a respective second action blocks. (Condie page 1116, right column, last paragraph: “We addressed these issues by buffering the mapper output until it reaches a certain record threshold. When the record threshold is reached, the mapper sorts and applies the combiner function to the buffer, sending the output to a spill file. Next, we arranged for the TaskTracker at each node to handle pipelining data to reduce tasks. Map tasks register spill files with the TaskTracker via RPCs. If the 1116 reducers are able to keep up with the production of map outputs and the network is not a bottleneck, a spill file will be sent to a reducer soon after it has been produced (in which case, the spill file is likely still resident in the map machine’s kernel buffer cache).”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Condie into that of Ekanayake and Condie in order to forward the batch groups of the output results meeting a predetermined data amount threshold, each of the batch blocks transmitting the output results to a respective second action blocks. Condie teaches doing so would facilitate efficient pipelining between tasks of a job, and thus the combination would allow the map reduce system to be more efficient and is therefore rejected under 35 USC 103.

As per claim 2, the combination of Ekanayake, Cole and Condie further teach:
The method of claim 1, wherein the batch groups of the output results are first batch groups of the output results, wherein the method comprises: operating, at the second server system, the batch blocks in the node to respectively accumulate different second batch groups of the output results; operating, at the second server system, the batch blocks in the node to respectively forward the different second batch groups of the output results to the second action blocks; and operating, at the second server system, the second action blocks in the node to respectively process the different second batch groups of the output results. (Ekanayake page 278, right column – page 279, right page, second paragraph, section III. CGL-MapReduce.)  

As per claim 5, the combination of Ekanayake, Cole and Condie further teach:
The method of claim 1, wherein operating the second action blocks in the node to respectively process the batch groups of the output results comprises operating the second action blocks to respectively upload the batch groups of the output results to a data store associated with the first server system. (Cole [0079])

As per claim 6, the combination of Ekanayake, Cole and Condie further teach:
The method of claim 1, wherein the job record comprises an attachment identifier, wherein the method comprises: operating, at the second server system, the first action block in the node to retrieve one or more files associated with the attachment identifier.  (Ekanayake page 813, section 4.1, Handling Input and Output Data.)

As per claim 7, the combination of Ekanayake, Cole and Condie further teach:
The method of claim 1, comprising: operating, at the second server system, a link block in the node to copy the plurality of output results from the first action block to the batch blocks. (Ekanayake page 278, right column – page 279, right page, second paragraph, section III. CGL-MapReduce.)  

As per claim 8, it is the non-transitory computer-readable storage medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 9, it is the non-transitory computer-readable storage medium variant of claim 2 and is therefore rejected under the same rationale.
As per claim 12, it is the non-transitory computer-readable storage medium variant of claim 5 and is therefore rejected under the same rationale.
As per claim 13, it is the non-transitory computer-readable storage medium variant of claim 6 and is therefore rejected under the same rationale.
As per claim 14, it is the non-transitory computer-readable storage medium variant of claim 7 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 16, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 19, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 20, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 21, it is the system variant of claim 7 and is therefore rejected under the same rationale.

Claim(s) 3, 4, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekanayake, Cole and Condie, and further in view of Ghare et al (US 20200285514, hereinafter Ghare).

As per claim 3, the combination of Ekanayake, Cole and Condie did not teach:
The method of claim 2, comprising: operating, at the second server system, the batch blocks to generate a signal to throttle forwarding of output results from the plurality of output results from the first action block.
However, Ghare teaches:
The method of claim 2, comprising: operating, at the second server system, the batch blocks to generate a signal to throttle forwarding of output results from the plurality of output results from the first action block. (Ghare [0019])  
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ghare into that of Ekanayake, Cole and Condie in order to operate the batch blocks to generate a signal to throttle forwarding of output results from the plurality of output results from the first action block. It is commonly known in the art that the flow of the intermediate data can be throttled if the next stage is busy, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 3, the combination of Ekanayake, Cole, Condie and Ghare further teach:
The method of claim 3, wherein the signal is generated based on forwarding a predetermined number of output results to a second action block. (Ghare [0019])

As per claim 10, it is the non-transitory computer-readable storage medium variant of claim 3 and is therefore rejected under the same rationale.
As per claim 11, it is the non-transitory computer-readable storage medium variant of claim 4 and is therefore rejected under the same rationale.
As per claim 17, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 4 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196